12 A.3d 748 (2011)
COMMONWEALTH of Pennsylvania, Appellee
v.
Shawnfatee BRIDGES, Appellant.
No. 609 CAP
Supreme Court of Pennsylvania.
February 22, 2011.
Sarah Elizabeth Davies, Michael J. Izzo, Jr., Cozen O'Connor, Philadelphia, for Shawnfatee Michael Bridges, appellant.
*749 Kelly S. Kline, Berks County District Attorney's Office, Amy Zapp, PA Office of Attorney General, for Commonwealth of Pennsylvania, appellee.

ORDER
PER CURIAM.
AND NOW, this 22nd day of February, 2011, the order of the Court of Common Pleas is AFFIRMED.